DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
                                                       Status of claims
Claims 32-42 as amended on 1/14/2022 are under examination in the instant office action.
Claim Rejections - 35 USC § 112
Indefinite
Claims 32-42 as amended are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 as amended is rendered indefinite by the phrase “the tissue sample does not comprises cultured cells”. It is unclear whether limitation drawn to the “cultured cells” means that exogenous “cultured” cells are not added/seeded on “native” tissue cells. Or, in alternative, the lyophilized tissue sample does not comprise “cultured cells” as result of “reconstituting” as intended for evaluation of viability after lyophilization and storage.
                                              New Matter
Claims 32-42 as amended rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Insertion of the limitation drawn to 80% viability of native cells in a generic lyophilized tissue sample (including bone, cartilage, skin and placental such as chorionic and umbilical cord tissues) after storage at temperature of 37°C to 50°C for 72 hours has no support in the as-filed specification.  
The insertion of this limitation is a new concept because it neither has literal support in the as-filed specification by way of generic disclosure, nor are there specific examples of the newly limitation that would show possession of the concept of storing at temperature of 37°C to 50°C for 72 hours any and all generic lyophilized tissue sample (including bone, cartilage, skin or placental tissue such as chorionic and umbilical cord tissues) while retaining 80% viability of the tissue native cells.
 There is only one exemplified disclosure wherein the specification discloses that lyophilized amniotic membrane tissue retained at least  80% viability of the tissue native cells after at least for 72 hours of storage at temperature of 37°C to 50°C (par. 403, referencing to the published application US 2018/0104282). There is no description in as-filed specification about viability of lyophilized tissues including bone, cartilage, skin and placental such as chorionic and umbilical cord tissues after at least 72 hours of storage at temperature of 37°C to 50°C.
Thus, there is no sufficient support for the newly inserted limitation drawn to at least 80% viability of native cells in a generic lyophilized tissue sample (including bone, cartilage, skin and placental such as chorionic and umbilical cord tissues) after storage at temperature of 37°C to 50°C for 72 hours.
This is a matter of written description, not a question of what one of skill in the art would or would not have known.  The material within the four corners of the as-filed specification must lead to the generic concept.  If it does not, the material is new matter.  Declarations and new references cannot demonstrate the possession of a concept after the fact.  Thus, the insertion of newly inserted limitation (as explained above) is considered to be the insertion of new matter for the above reasons.
					         Scope
Claims 32-42 as amended are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a lyophilized amniotic tissue characterized by 80% viability of native cells after storage at temperature of 37°C to 50°C for 72 hours, does not reasonably provide enablement for any and all lyophilized tissues including bone, cartilage, skin, umbilical cord and chorionic tissue characterized by 80% viability of native cells after storage at temperature of 37°C to 50°C for 72 hours. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Nature of the invention relates to improved tissue preservation by lyophilization (referencing to published application US 2018/0104282; par. 0002-0005) including a particular lyophilization protocol (par. 0186)
Breadth of the claims is directed to a generic lyophilized tissue characterized by 80% viability of native cells after storage at temperature of 37°C to 50°C for 72 hours.
Amount of specific guidance and working examples are limited to a viable lyophilized amniotic membrane (VLAM) tissue with final characteristics as claimed (par. 0403). 
State of the prior art demonstrates unpredictability of viability of tissue native cells after exposure to non-physiological temperature ranges. For example: the reference by Roti (Int J Hyperthermia, 2008, 24(1): 3-15) teaches that it has been long recognized that hyperthermia in the range 40-47°C kills cells and cell survival for temperature below depends on specific cell lines (paragraph bridging pages 3 and 4). 
	Therefore, neither specification nor the prior art can be said to support the enablement of the claims over their breath as drawn to any and all tissues remaining viable upon exposure to elevated non-physiological temperature ranges as claimed. 
	Undue experimentation would be required to practice the invention as claimed and/or to provide any and all lyophilized tissues samples with characteristics as claimed due to the amount of experimentation necessary because of the limited amount of guidance and limited number of working examples in the specification, the nature of the invention, the state of the prior art, breadth of the claims and the unpredictability of the art.
	                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-42 as amended remain/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez-Ares et.  (“Effect of lyophilization on human amniotic membrane”. Acta Ophtalmologia.  2009, Vol. 87, pages 396-403), US 2012/0276581 (Arav et al), US 6,962,775 (Kuri-Harucuch et al) and US 9,956,248 (Tom et al).
The cited reference by Rodriguez-Ares et al teaches that a lyophilization procedure has been successfully applied to preservation of a tissue sample, including amniotic membrane (AM) tissue samples, and that biological and histological characteristics and structure of native cells, including amniotic cells have been maintained (see last lines of abstract; see lines bridging page 400 and 401). The reference discloses the use or incorporation of a generic lyoprotectant solution as intended for tissue cell preservation and it is silent about numbers of viable cells in final lyophilized samples. Nevertheless, as a whole the cited reference by Rodriguez-Ares et al clearly teaches that lyophilized cell tissues is a viable alternative to cryopreserved cell tissues particularly when transport or storage of cryopreserved cell tissues is impossible (page 401, last par.).
Although the cited reference by Rodriguez-Ares et al discloses the use or incorporation of a generic lyoprotectant solution, it is well known in the prior art that the use of lyoprotectant solutions including trehalose allows for preservation of more than 70% and up to 95% viability of tissue native cells as evidenced by the cited US 2012/0276581 (Arav et al); for example: see par. 0094. 
 Furthermore, the placental tissue samples of the cited reference by Rodriguez-Ares et al inherently comprise and/or reasonably expected to comprise some epithelial cells and mesenchymal cells (see US 9,956,248 (Tom et al) at col. 4, lines 45-50). The prior art teaches and suggests the use lyoprotectant solutions including sugars including trehalose for lyophilization of mammalian epithelial cells and mesenchymal cells; for example: see US 6,962,775 (Kuri-Harucuch et al) at abstract and at col. 6, line 56-58; wherein the lyoprotectant solutions allow for preservation of viability of 80% cells; for example: see US 6,962,775 (Kuri-Harucuch et al) at abstract and table III, last line.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to provide lyophilized tissues samples including lyophilized placental samples with at least 80% and more cell viability by using lyoprotectant solutions with sugars including trehalose with a reasonable expectation of success because prior art teaches that the use of lyoprotectant solutions including trehalose allows for preservation of more than 70% and up to 95% viability of tissue native cells, because prior art teaches that placental lyophilized samples successfully preserve their cellular  biological and functional characteristics, because epithelial and mesenchymal type of cells present in the placental samples maintain 80% viability upon lyophilization in lyoprotectant solutions with sugars including trehalose. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
As applied to new claims 37-42: these claims are directed to a product-by-process. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. MPEP 2113. The final product is a lyophilized (freeze-dried and/or dried) preparation of a tissue sample as claimed and as disclosed for the cited lyophilized tissue samples.  
The cited reference by Rodriguez-Ares et al discloses the use of a commercial freeze-dryer for preparation of “L-HAM” or lyophilized human amniotic membrane (page 397). In view of the cited US 2012/0276581 (Arav et al) a commercial freeze-dryer chamber provides for the same operations including the use of reduced pressure (vacuum), about same temperatures ranges and rates of temperature changes (0070, 0072). In particular, the cited US 2012/0276581 (Arav et al) describes a commercial freeze-dryer system that is operating at about same conditions including freezing and cooling tissue sample to -70°C with cooling rate 0.9°C (par. 0070), and then drying the frozen tissue samples in commercial Virtus lyophilizer chamber providing about same operation conditions including the use of vacuum pump set for reduced pressure at 5 mTorr and low temperatures of about -55°C (par. 0072), then followed by some further or second drying while bring the samples to room temperature. Thus, the prior art describes, teaches and suggests  the same temperature ranges for lyophilization as claimed while using vacuum pump during drying of frozen tissue samples in order to remove moisture as encompassed by the claims.  Moreover, the lyophilization protocol as disclosed by US 2012/0276581 (Arav et al) when combined with the use of lyoprotectant agent (trehalose) provided for high viability of cells in native tissue samples as explained above. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 1/14/2022 have been fully considered but they are all found not persuasive.
Claim rejection under 35 U.S.C. 102(a) (1) as being anticipated by US 2012/0276581 (Arav et al) has been withdrawn because cited reference does not explicitly  disclose viability of lyophilized tissue samples after storage at temperature of 37°C to 50°C for 72 hours.
Claim rejection under 35 U.S.C. 102 (a) (1) as anticipated by Rodriguez-Ares et.  (“Effect of lyophilization on human amniotic membrane”. Acta Ophtalmologia.  2009, Vol. 87, pages 396-403) has been withdrawn because cited reference does not explicitly  disclose viability of lyophilized tissue samples after storage at temperature of 37°C to 50°C for 72 hours.
With regard to claim rejection under 35 USC § 103 Applicants argue that the combined teaching of the cited references do not provide a reasonable expectation in success with regard to high and/or at least 80% native cell viability in lyophilized tissue samples after prolonged storage at elevated temperatures (response pages 11-13). 
This argument is not found particularly persuasive because although the references are silent and/or do not explicitly disclose the same viability value as claimed, the prior art recognizes that lyophilized tissues can be stored for prolonged periods including at temperatures elevated to at least to room temperature. For example: see  Rodriguez-Ares at page 397, central column, par. 4. For example: see table 3 of US 2012/0276581 (Arav et al).  Moreover, the cited reference by Rodriguez-Ares et al clearly teaches that lyophilized cell tissues is a viable alternative to cryopreserved cell tissues particularly when transport or storage of cryopreserved cell tissues is impossible (page 401, last par.), thereby, providing a reason expectation in success with regard to high native cell viability in lyophilized tissue samples after prolonged storage at elevated temperatures.
Secondly, the cited prior art recognizes that final characteristics of lyophilized tissue sample would depend on quality of donor tissue sample as it is taught/suggested by Rodriguez-Ares (2009) for AM tissue final characteristics depending on quality of donor placenta (page 401, col. 2, last par.). 
Third, viability of cells in the lyophilized sample after some period of “storage” in a lyophilized state also depends on the storage conditions including humidity (US 2012/0276581 par. 0097, table 3). Thus, the cell survival upon extended period of storage would be indications of quality of storage conditions rather than lyophilization condition or protocol. 
Fourth, the prior art recognizes that “reconstituting” lyophilized tissues in a cell culture medium increases cell counts or cell viability to at least 95% (US 2012/0276581 par. 0094)
Thus, one of skill in the art is able to optimize or to increase the cell viability and/or cell counts in the stored lyophilized tissues by selecting original tissues, by improving storage conditions and by modifying protocol of tissue reconstitution as suggested by the prior art.  
With regard to claim rejection under 35 USC § 103 Applicants also argue that the recited lyophilization steps do affect the final properties of the lyophilized tissues (response pages 13-14). 
The argument is not found particularly persuasive because the prior art lyophilized tissues are made by the same or similar protocols of lyophilization including step of pre-treating with lyoprotecting solutions comprising sugars or trehalose, step of freezing and step of drying (US 2012/0276581 par. 0068, 0070, and 0072). 
In particular, the cited reference by Rodriguez-Ares et al discloses the use of a commercial freeze-dryer for preparation of “L-HAM” or lyophilized human amniotic membrane (page 397). In view of the cited US 2012/0276581 (Arav et al) a commercial freeze-dryer system is operating at about same conditions including freezing and cooling tissue sample to -70°C with cooling rate 0.9°C (par. 0070), and then drying the frozen tissue samples in commercial Virtus lyophilizer chamber providing about same operation conditions including the use of vacuum pump set for reduced pressure at 5 mTorr and low temperatures of about -55°C (par. 0072), then followed by some further or second drying while bring the samples to room temperature. The lyophilization protocol as disclosed by US 2012/0276581 (Arav et al) when combined with the use of lyoprotectant agent (trehalose) provided for high viability of cells in native tissue samples as explained above. Thus, the differences in lyophilization protocol sequence of temperatures for characterization of the final product are not clear as argued and as claimed. The prior art describes the same temperature ranges for lyophilization as claimed while using vacuum pump during drying of frozen tissue samples in order to remove moisture as encompassed by the claims.  
Applicants appear to argue that the claimed product is made by lyophilization, wherein the drying stage includes 2 drying steps and the second drying step includes 3 phases. However, claims 39-42 recite increase of temperature at the same rates for all steps and phases and at the same pressure for all steps and stages, thereby, failing to delineate stages and phases that might be different from the drying procedure in the prior art lyophilization protocol resulting in improved viability of final product. 
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
June 8, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653